Citation Nr: 0725549	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-31 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the service-connected residuals of a right femur 
fracture, prior to May 18, 2004.  

2.  Entitlement to a disability rating in excess of 20 
percent for the service-connected residuals of a right femur 
fracture, commencing May 18, 2004.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from March 1968 to November 1970. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 rating 
decision by the RO.  

The Board remanded the case for additional development of the 
record in May 2006.  

In a February 2005 rating decision, the RO increased the 
rating for the service-connected right femur fracture 
residuals to 20 percent, effective on May 18, 2004.  The RO 
also granted service connection and assigned a separate 10 
percent rating for degenerative joint disease of the right 
knee, effective on May 18, 2004.  

The Board observes that the matter of an increased rating for 
the service-connected right knee disability is not before the 
Board at this time.  Therefore, the Board will not address it 
in evaluating the separately rated service-connected right 
femur fracture residuals.  



FINDING OF FACT

1.  Beginning prior to and after May 18, 2004, the service-
connected right femur fracture residuals is shown to have 
been manifested by a disability picture that more nearly 
approximated that of malunion with marked hip impairment.  

2.  Prior to and after May 18, 2004, the service-connected 
right femur fracture residuals is not shown have been 
manifested by nonunion, a flail joint, ankylosis or a 
functional loss involving the right hip with extension 
limited to 5 degrees or flexion limited to 10 degrees.  



CONCLUSIONS OF LAW

1.  Prior to and after May 18, 2004, the criteria for the 
assignment of a rating 30 percent for the service-connected 
residuals, fracture, right femur have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a) 
including Diagnostic Codes 5250-5255 (2006).  

2.  Prior to and after May 18, 2004, the criteria for the 
assignment of a rating in excess of 30 percent for the 
service-connected residuals, fracture, right femur have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a) including Diagnostic Codes 5250-
5255 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act (VCAA)

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2005) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  

VA regulations implementing VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 
16, 2007).  

In this case, in May 2001, November 2001, December 2003, June 
2004 and September 2006 letters, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate increased rating and effective date claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  

The Board notes that the notice as to the evidence needed to 
assign an effective date in the event that the claim is 
granted was not provided until subsequent to the rating 
decision on appeal had been issued.  As such, notice was 
defective as to this element as it was not timely.  

The Board notes that the veteran, however, has not been 
prejudiced from this timing error because the denial of the 
claim in this appeal renders moot any question as to the 
appropriate effective date to be assigned.  See Sanders, 
supra.; Simmons, supra.  

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  The record includes service medical records, 
private treatment records, and VA treatment records.  The 
Board notes that the veteran has been afforded a VA 
examination.  

As such, the Board finds that the record as it stands now 
includes sufficient medical evidence to decide the claims at 
hand and that the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of VCAA 
or the implementing regulations.  

That is to say, "the record has been fully developed," and it 
is "difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  


Analysis

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The service-connected residuals, fracture, right femur has 
been rated by the RO under Diagnostic Code 5255 which 
provides for malunion or impairment of the femur with knee or 
hip disability.  

Specifically, it dictates that malunion of the femur with 
moderate knee or hip disability warrants a 20 percent rating 
and malunion of the femur with marked knee or hip disability 
warrants a 30 percent rating.  

A 60 percent rating is warranted if there is a fracture of 
the shaft or anatomical neck of the femur with either a false 
joint or nonunion with use of a brace.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2006).  

The Board notes at this point that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  


Prior to and after May 18, 2004

The VA treatment records from 1999 to 2001 show complaints of 
right lower extremity pain, primarily in the right hip.  

A June 2001 VA examination report notes the veteran's 
complaints of extreme right knee pain.  On examination, he 
was unable to flex the right hip because such motion caused 
the right knee pain to become unbearable.  The veteran was 
able to abduct the right hip joint to 25 degrees.  

The veteran was observed to walk very slowly with a cane and 
a considerable limp.  The examiner noted that any reduced 
motion of the right hip was not from any intrinsic right hip 
pathology but from right knee pain.  The examiner summarized 
by stating that no intrinsic hip joint pathology was found.  

A December 2001 VA examination report shows that, on 
examination, the veteran was able to flex his right hip to 90 
degrees with abduction to 25 degrees.  The diagnosis was that 
of chronic right hip joint strain.  

A January 2007 VA examination report shows that the veteran 
denied any flare-ups in regards to his pain in the right 
femur and hip.  With respect to his right femur, the veteran 
complained of intermittent pain.  

On examination, the veteran walked with a slow antalgic gait.  
The right leg was one half inch shorter than the left leg.  
The veteran used a cane, but no crutches or wheelchair.  

An examination of the right femur revealed no obvious signs 
of deformity, angulation, false motion or intraarticular 
involvement.  There was no evidence of malunion, nonunion or 
motion of false joint.  There was no tenderness, drainage, 
edema, weakness, redness or ankylosis.  

With respect to the right hip, the veteran voiced complaints 
of right hip pain.  His right hip forward flexion was limited 
by pain to 40 degrees, interior and exterior rotation was 
limited by pain to 20 degrees, extension was limited by pain 
to 0 degrees, abduction was limited by pain to 20 degrees and 
adduction was limited by pain to 0 degrees.  

With repetitive use times three, the range of motion was not 
additionally limited by pain, fatigue, weakness or lack of 
endurance.  The examiner noted that x-rays of the right hip 
showed arthritis.  The diagnosis was that of right hip 
strain.  

As noted, under Diagnostic Code 5255, malunion of the femur 
with marked knee or hip disability warrants a 30 percent 
rating.  Given the evidence showing significant right hip 
disablement in this case, the Board finds that service-
connected disability picture more nearly approximates that of 
malunion of the femur with marked hip disablement.  

As such, an increased rating of 30 percent the service-
connected right femur fracture residuals under Diagnostic 
Code 5255 is warranted for the period of this appeal.  

Turning to other potentially applicable Diagnostic Codes for 
the hip and thigh, the Board notes that a disability rating 
in excess of 20 percent is only available under Diagnostic 
Codes 5250, 5252 and 5254.  There is no evidence of ankylosis 
(as expressly noted in the January 2007 VA examination 
report) to warrant a disability rating under Diagnostic Code 
5250.  

Additionally, there is no evidence of nonunion or flail joint 
to warrant a disability rating under Diagnostic Code 5254, 
and there is no showing of a functional loss due to hip pain 
that would equate to extension limited to 5 degrees or 
flexion limited to 10 degrees or less (the January 2007 VA 
examination report expressly notes flexion limited by pain to 
no less than 40 degrees) to warrant a disability rating in 
excess of 30 percent.  

As such, a rating higher than 30 percent for the service-
connected right femur fracture residuals is not for 
application either before or after May 18, 2004.  



ORDER

An increased rating of 30 percent for the service-connected 
residuals of a right femur fracture, prior to and after May 
18, 2004, is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  .

An increased rating in excess of 30 percent for the service-
connected residuals of a right femur fracture, either prior 
to or after May 18, 2004, is denied.  .



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


